DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both of independent Claims 3 and 9 recite the limitation "said one end and said opposite end" in the last line of each claim respectively.  There is insufficient antecedent basis for both terms “said one end” and “said opposite end” in these claims. Furthermore, it is unclear what the terms “said one end” and “said opposite end” are referring to. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (USPGPub 2010/0331776) in view of Miller (USPGPub 2012/0123327) and Chow et al. (USPGPub 2005/0070844) above, and further in view of Guo et al. (USPGPub 2009/0171348).

Re Claim 3, Salahieh discloses a steerable device (10) (Salahieh Figs. 1-4; Abstract), comprising an outer flexible polymeric tubular member (14); an inner flexible polymeric tubular member (16), disposed within the outer tubular member (14) (Salahieh Pg. 3 ¶ 0066); a steerable portion (12) comprising the outer flexible polymeric tubular member and the inner flexible polymeric tubular member, the outer flexible polymeric tubular member and the inner flexible polymeric tubular member configured to preferentially bend in the steerable portion (Salahieh Pg. 1 ¶ 0006 and 0012), and wherein the outer flexible polymeric tubular member and the inner flexible polymeric tubular member are permanently axially fixed relative to one another at a fixation location (18) distal to the steerable portion (12) (Salahieh Claim 1; Pg. 3 ¶ 0066); wherein the outer flexible polymeric tubular member (14) includes a first spine (442) extending in the steerable portion; and wherein the inner flexible polymeric tubular member 
	Furthermore, Salahieh discloses wherein the longitudinal axis extends along a length of the outer flexible polymeric tubular member (14) from a proximal end of the outer flexible polymeric tubular member(14) to a distal end of outer flexible polymeric tubular member (14); and an external controller (602) that is configured to, upon actuation, axially move at least one of the outer flexible polymeric tubular member and the inner flexible polymeric tubular member relative to the other at a location proximal to the steerable portion to cause relative axial movement between the outer flexible polymeric tubular member and the inner flexible polymeric tubular member in the steerable portion and thereby steer the steerable portion (Salahieh Pg. 9 ¶ 0118).
	However, Salahieh does not disclose wherein the outer flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first material with a first durometer extending around a first section of the outer flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extends around a second portion of the outer flexible polymeric tubular member, the spine interfacing the second section of material in the cross section.
	Miller discloses a steerable catheter (Miller Figs. 1-3A) comprising an outer flexible polymeric member (34) with a spine (36) wherein the outer flexible polymeric tubular member (34), in a cross section in a steerable portion orthogonal to a longitudinal axis of the outer 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first spine of the outer flexible polymeric member of Salahieh to be configured wherein, in a cross section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first material with a first durometer extending around a first section of the outer flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extending around a second portion of the outer flexible polymeric tubular member, the first spine interfacing the second section of material in the cross section, the configuration as disclosed by Miller to keep the deflection zone from buckling when it is deflected with a stiff device inside.
	Salahieh fails to disclose the first spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and proximal cuff; the second spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and the proximal cuff. Chow discloses a catheter comprising multiple spines (Chow Fig. 11E) that includes a proximal cuff (340) and a distal cuff 
	Salahieh also fails to disclose wherein the inner flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first portion of the inner flexible polymeric tubular member, and in the cross section a second section of a second material with a second durometer lower than the first durometer extends around a second portion of the inner flexible polymeric tubular member, the second spine interfacing the second section of material in the cross section.
	Guo discloses a steerable catheter (10) (Guo Figs. 1-6J), the steerable catheter comprising an outer tubular member (12) and an inner flexible polymeric tubular member (16) (Guo ¶ 0035) comprising a spine (80), wherein the inner flexible polymeric tubular member (16), in a cross section in the steerable portion (24) orthogonal to a longitudinal axis of the inner flexible polymeric tubular member (16), the spine (80) comprising a first material with a 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second spine of the inner flexible polymeric member of Salahieh to be configured wherein, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first section of the inner flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extending around a second portion of the inner flexible polymeric tubular member, the second spine interfacing the second section of material in the cross section, the configuration as disclosed by Guo for minimizing or eliminating intrusion of the spine into the lumen of the catheter and for high anisotropic bending stiffness. 
	Finally, Salahieh in view of Miller and Chow fail to disclose a tensioning member adjacent to, and in alignment with the second spine, said tensioning member attached at one end to said distal cuff and at an opposite end to a proximal end of said steerable portion, said tensioning member being free floating between said one end and said opposite end. Guo 

    PNG
    media_image1.png
    368
    408
    media_image1.png
    Greyscale


Re Claim 4, Salahieh in view of Miller, and Chow above, and further in view of Guo disclose all of the limitations of Claim 3. Furthermore, Salahieh discloses the outer polymeric tubular member (14) is configured to bend in a direction 180 degrees from a direction in which the inner polymeric tubular member (16) is configured to preferentially bend (Salahieh Pg. 1 ¶ 0006 and 0012; Figs. 1-2b).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (USPGPub 2010/0331776) in view of Miller(USPGPub 2012/0123327), Guo et al. (USPGPub 2009/0171348) above, and further in view of Ye et al. (USPGPub 2002/0156459).

Re Claim 9, Salahieh discloses a steerable device (10) (Salahieh Figs. 1-4; Abstract), comprising an outer flexible polymeric tubular member (14); an inner flexible polymeric tubular member (16), disposed within the outer tubular member (14) (Salahieh Pg. 3 ¶ 0066); a steerable portion (12) comprising the outer flexible polymeric tubular member and the inner flexible polymeric tubular member, the outer flexible polymeric tubular member and the inner flexible polymeric tubular member configured to preferentially bend in the steerable portion (Salahieh Pg. 1 ¶ 0006 and 0012), and wherein the outer flexible polymeric tubular member and the inner flexible polymeric tubular member are permanently axially fixed relative to one another at a fixation location (18) distal to the steerable portion (12) (Salahieh Claim 1; Pg. 3 ¶ 0066); wherein the outer flexible polymeric tubular member (14) includes a first spine (442) extending in the steerable portion; and wherein the inner flexible polymeric tubular member 
	Furthermore, Salahieh discloses wherein the longitudinal axis extends along a length of the outer flexible polymeric tubular member (14) from a proximal end of the outer flexible polymeric tubular member(14) to a distal end of outer flexible polymeric tubular member (14); and an external controller (602) that is configured to, upon actuation, axially move at least one of the outer flexible polymeric tubular member and the inner flexible polymeric tubular member relative to the other at a location proximal to the steerable portion to cause relative axial movement between the outer flexible polymeric tubular member and the inner flexible polymeric tubular member in the steerable portion and thereby steer the steerable portion (Salahieh Pg. 9 ¶ 0118).
	However, Salahieh does not disclose wherein the outer flexible polymeric tubular member, in across section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first material with a first durometer extending around a first section of the outer flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extends around a second portion of the outer flexible polymeric tubular member, the spine interfacing the second section of material in the cross section.
	Miller discloses a steerable catheter (Miller Figs. 1-3A) comprising an outer flexible polymeric member (34) with a spine (36) wherein the outer flexible polymeric tubular member (34), in a cross section in a steerable portion orthogonal to a longitudinal axis of the outer 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first spine of the outer flexible polymeric member of Salahieh to be configured wherein, in a cross section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first material with a first durometer extending around a first section of the outer flexible polymeric tubular member, and a second section of a second material with a second durometer lower than the first durometer extending around a second portion of the outer flexible polymeric tubular member, the first spine interfacing the second section of material in the cross section, the configuration as disclosed by Miller to keep the deflection zone from buckling when it is deflected with a stiff device inside.
	Salahieh also fails to disclose wherein the inner flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the inner flexible polymeric tubular member, the second spine comprises a first material with a first durometer extending around a first portion of the inner flexible polymeric tubular member, and in the cross section a second section of a second material with a second durometer lower than the 
	Guo discloses a steerable catheter (10) (Guo Figs. 1-6J), the steerable catheter comprising an outer tubular member (12) and an inner flexible polymeric tubular member (16) (Guo ¶ 0035) comprising a spine (80), wherein the inner flexible polymeric tubular member (16), in a cross section in the steerable portion (24) orthogonal to a longitudinal axis of the inner flexible polymeric tubular member (16), the spine (80) comprising a first material with a first durometer(Guo ¶ 0047) extending around a first portion of the inner flexible polymeric tubular member (16) (as seen in Guo Figs. 4 and 5), and in the cross section a second section (portion of steerable portion not including spine 80) of a second material with a second durometer lower than the first durometer extends around a second portion of the inner flexible polymeric tubular member (16) (Guo ¶ 0012, 0015, 0036-0048; Claims 24 and 26), the spine (80) interfacing the second section of the second material in the cross section (as seen in Guo Figs. 4 and 5), and wherein a durometer of the steerable portion (24) of the inner flexible polymeric tubular member (16) is substantially uniform in the steerable portion (24) (Guo ¶ 0015, 0035, 0037-0038, 0048), the configuration for minimizing or eliminating intrusion of the spine into the lumen of the catheter and for high anisotropic bending stiffness (Guo ¶ 0047- 0049).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second spine of the inner flexible polymeric member of 
	Salahieh further fails to disclose a tensioning member adjacent to, and in alignment with the second spine, said tensioning member attached at one end to a distal region of said steerable portion and at an opposite end to a proximal end of said steerable portion, said tensioning member being free floating between said one end and said opposite end. Guo discloses a tensioning member (26a, 26b) adjacent to, and in alignment with the spine (80) (Guo ¶ 0036-0039), said tensioning member (26a, 26b) attached at one end to a distal region (22) of a steerable portion (8) and at an opposite end to a proximal end of the steerable portion (8), said tensioning member (26a, 26b) being free floating between said one end and said opposite end, the tensioning member configuration for deflecting the inner flexible polymeric tubular member during a medical procedure (Guo ¶ 0036-0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the inner flexible polymeric member of Salahieh to comprise a tensioning member adjacent to, and 
	Salahieh fails to disclose wherein the durometer of the steerable portion of the outer flexible polymeric tubular member decreases towards the distal end of the steerable portion. Ye discloses a catheter with an outer flexible polymeric member (44) (Ye Figs. 1-4) wherein the outer flexible polymeric tubular member (44) comprises a steerable portion (46, 49, 50, 48) having a durometer that decreases towards the distal end of the steerable portion (Ye ¶ 0030) wherein such a configuration makes it less likely the vasculature of a patient will be damaged (Ye ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the present invention to have modified the durometer of the steerable portion of the outer flexible polymeric tubular member of Salahieh in view of Millerand Guo to decrease toward the distal end of the steerable portion as disclosed by Ye wherein such a configuration makes it less likely the vasculature of a patient will be damaged.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. (USPGPub 2010/0331776) in view of Miller (USPGPub 2012/0123327) and Chow et al. (USPGPub 2005/0070844) above, and further in view of Guo et al. (USPGPub 2009/0171348) as applied to Claim 3 above, and further in view of Ye et al. (USPGPub 2002/0156459).

Re Claim 10, Salahieh in view of Miller and Chow above and further in view of Guo disclose all of the limitations of Claim 3. However, the aforementioned references do not disclose wherein the steerable portion of the outer flexible polymeric tubular member has several sections which have different durometers decreasing towards the distal end of the steerable portion. Ye discloses a catheter with an outer flexible polymeric member (44) (Ye Figs. 1-4) wherein the outer flexible polymeric tubular member (44) comprises a steerable portion (46, 49, 50, 48) having several sections (sections 46, 49, 50 and 48) which have different durometers decreasing towards the distal end of the steerable portion (Ye ¶ 0030) wherein such a configuration makes it less likely the vasculature of a patient will be damaged (Ye ¶ 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the present invention to have modified the durometer of the steerable portion of the outer flexible polymeric tubular member of Salahieh in view of Miller and Chow above, and further in view of Guo to have several sections which have different durometers decreasing towards the distal end of the steerable portion as disclosed by Ye wherein such a configuration makes it less likely the vasculature of a patient will be damaged. 

Response to Arguments
Applicant’s arguments filed 08/26/2021 with respect to claim objections, 112 new matter rejections and 112 indefinite rejection have been fully considered and are persuasive.  Amendments to the claims are being found sufficient to overcome all claim objections and the 112 new matter rejection. Applicant’s arguments at the bottom of Page 6 are being found sufficient to overcome the 112 indefinite rejection of Claims 3-4 and 9-10. 

Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. Applicant’s arguments directed to 103 rejections begin on Page 7 of the response. Applicant’s argument that the use of four references to reject the independent claims being unreasonable is moot where “reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” MPEP 2145-V. Applicant also argues that examiner relied upon impermissible hindsight in devising the obviousness rejection. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In the present case, although examiner relies on four references in piecemeal fashion, motivation is provided for every modification. It is examiner’s position that one of ordinary skill in the art would rely on all four references to construct a device which would obviate the device of the present case where motivation to do so is provided either explicitly or implicitly in the above aforementioned prior art. 
	Applicant is reminded that the primary reference in the present case is applicant’s own art, Salahieh et al. (USPGPub 2010/0331776). One of ordinary skill in the art of catheterization would rely upon secondary reference Miller (USPGPub 2012/0123327) to obviate the outer flexible polymeric tubular member, in a cross section in the steerable portion orthogonal to a longitudinal axis of the outer flexible polymeric tubular member, the first spine comprises a first 
	One of ordinary skill in the art of catheterization would also rely upon Chow et al. (USPGPub 2005/0070844) to obviate the first spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and proximal cuff; the second spine including a proximal cuff and a distal cuff with an axially extending linear spine section extending between the distal cuff and the proximal cuff wherein Chow teaches cuffs provide columnar strength to support a spine of a catheter (Chow Pg. 8 ¶ 0105-0106). Finally, one of ordinary skill in the art of catheterization would rely upon Guo et al. (USPGPub 2009/0171348) to make obvious a tensioning member adjacent to, and in alignment with the second spine, said tensioning member attached at one end to said distal cuff and at an opposite end to a proximal end of said steerable portion, said tensioning member being free floating between said one end and said opposite end wherein a tensioning member configuration such as that in Guo aids in steering an inner flexible tubular member during a medical procedure. 
	On Page 8 of the response, applicant argues that members 26a and 26b are not in fact tensioning members, but rather pull-wires for controlling steering. It is unclear what the functional difference between pull-wires and tensioning members in the present case is. In Guo, deflection is achieved “by manipulating the actuator 8, [wherein] the pull wires 26 . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/27/2022